DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 7/5/2022 does not place the application in condition for allowance.
	The amendments to the specification are acknowledged and entered into the record. 
	The previous art rejections are maintained.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US PGPub 2019/0267666 to Shin (of record).
	Regarding claims 1 and 5, Shin teaches an all-solid state battery comprising
a first current collector 120 (Fig. 6, ¶0015)
a positive electrode layer that contains a positive electrode active material (Marked-up Fig. 6 below identifies a layer of positive electrode active material identified as 328 in ¶0022)
a solid electrolyte layer 230 that contains a solid electrolyte
a negative electrode layer that contains a negative electrode active material 310 (Marked-up Fig. 6)
a second current collector 102
a positive electrode fine particle layer (layer 330 closer to positive electrode layer identified in dotted box of Marked-up Fig. 6, ¶0023)
a negative electrode fine particle layer (layer 330 closer to negative electrode layer identified in dotted box of Marked-up Fig. 6)
wherein the first current collector 120, the positive electrode layer, the solid electrolyte layer 230, the negative electrode layer, and the second current collector 102 are laminated in this order
the positive electrode fine particle layer contains positive electrode active material fine particles (referred to as 326 in ¶0022, label missing in Fig. 6) having a particle diameter smaller than a particle diameter of particles of the positive electrode active material (unlabeled, referred to as 328 in text) and is formed on a side surface of the positive electrode layer 
the negative electrode fine particle layer contains negative electrode active material fine particles 308 having a particle diameter smaller than a particle diameter of particles of the negative electrode active material 310 and is formed on a side surface of the negative electrode layer.

    PNG
    media_image1.png
    665
    765
    media_image1.png
    Greyscale

	Per claim 5, Shin teaches the limitations of claim 1. The solid black line in Marked-up Fig. 6 above represents a projection of a plane where the positive electrode fine particle layer and the positive electrode layer are in contact with each other in a laminating direction. The plane is discontinuous at locations where the portions 234 of solid electrolyte are contained in the positive electrode active material layer. The plane resembles the plan view seen in Fig. 3; the greyed portion of Marked-up Fig. 3 below approximates a view of the plane seen from a direction perpendicular to the laminating direction.

    PNG
    media_image2.png
    244
    465
    media_image2.png
    Greyscale

Between the locations where portions 234 solid electrolyte are contained in the positive electrode active material (white portions), the plane is continuous so that more than one particle of the positive electrode active material is along the length of the plane. The arrow in Marked-up Fig. 3 above represents a length of the plane, which is clearly twice or more the particle diameter of the positive electrode active material.
The solid grey line in Marked-up Fig. 6 above represents a projection of a plane where the negative electrode fine particle layer and the negative electrode layer are in contact with each other in the laminating direction. The plane is discontinuous at locations where the portions 232 of solid electrolyte are contained in the negative electrode active material layer. The plane resembles the plan view seen in Fig. 3; the greyed portion of Marked-up Fig. 3 above also approximates a view of the plane seen from a direction perpendicular to the laminating direction.
Between the locations where portions 232 solid electrolyte are contained in the negative electrode active material (white portions), the plane is continuous so that more than one particle of the negative electrode active material is along the length of the plane. The arrow in Marked-up Fig. 3 above represents a length of the plane, which is clearly twice or more the particle diameter of the negative electrode active material.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin as applied to claim 1 above, and further in view of JP2020-087710A to Hojo (of record, machine translation, also of record, relied upon herein). Supporting information regarding physical properties is provided by US PGPub 2013/0224632 to Roumi (of record).
Regarding claims 2-4, Shin teaches the limitations of claim 1. The solid electrolyte of Shin’s solid electrolyte layer and positive electrode active material of Shin’s positive electrode layer comprise sulfur in embodiments (¶0018, 0019). Shin does not teach a solid electrolyte fine particle layer formed on an outside of the positive electrode fine particle layer and the negative electrode fine particle layer, so as to cover both of those layers. 
Hojo teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form a fine particle layer (50 of Fig. 4, top of p. 6 of translation, top of p. 13) having a particle diameter smaller than a particle diameter of the solid electrolyte of a solid electrolyte layer on an outside of both positive electrode layers and negative electrode layers comprised of positive electrode active material particles and negative electrode active material particles, respectively, in order to prevent damage due to the reaction of sulfur present in the battery (p. 4, 5). Further, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the material of the fine particle layer to include ZrO2, as it would have merely required the choice of a known material for its art-recognized purpose (middle p. 11). 
While Hojo does not disclose that ZrO-2 is a solid electrolyte material, Roumi teaches that material necessarily has such properties (¶0022). “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). MPEP §2112.01. Further, the positive electrode fine particle layer and negative electrode fine particle layer of Shin have an outside at left and right lateral extents seen in Marked-up Fig. 6. Therefore the battery of modified-Shin comprises a solid electrolyte fine particle layer including solid electrolyte fine particles having a particle diameter smaller than a particle diameter of particles of the solid electrolyte is formed outside of the positive electrode fine particle layer and the negative electrode fine particle layer, so that the solid electrolyte fine particle layer is formed so as to cover the outside of the positive electrode fine particle layer and the negative electrode fine particle layer.
 
Response to Arguments
Applicant's arguments filed 7/5/2022 have been fully considered but they are not persuasive. Applicant argues that the Shin reference does not teach the claimed layers in the claimed order in concert with the final particle layers formed on the side surfaces of respective layers. The Examiner notes that the claim uses the transitional phrase “comprising”, which does not exclude additional elements. The rejection above identifies distinct layers read on each of the first current collector, positive electrode layer, solid electrolyte layer, negative electrode layer, and second current collector that are laminated in the claimed order. Distinct layers of fine particles intercede between some of those layers, but the order recited in the claim does not exclude additional layers. 
Further, the claim recites that the fine particle layers are “formed on a side surface of” the positive- or negative electrode layer. The claim does not recite sufficient structure to exclude the lower surface of the positive electrode layer and upper surface of the negative electrode layer, in the frame of reference of Fig. 6, from each reading on a side surface. In other words, any surface of a layer can read on a side surface of that layer unless “side surface” is further limited. MPEP §2111. The rejections above are therefore proper.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan S Cannon whose telephone number is (571)270-7186. The examiner can normally be reached M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Ryan S. Cannon
Primary Examiner
Art Unit 1726


/RYAN S CANNON/Primary Examiner, Art Unit 1726